Citation Nr: 0007845	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant, and [redacted]




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to June 
1966.  He died on September [redacted] 1997.

This is an appeal from a determination by the regional office 
denying entitlement to compensation for the cause of the 
veteran's death.  The appellant testified at a hearing before 
the Board sitting at Louisville, Kentucky, in November 1998.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the appellant's 
claim.

2.  The veteran died on September [redacted] 1997 at a Department of 
Veterans Affairs (VA) medical facility as the result of 
probable acute cardiac ischemia.

3.  Other significant conditions contributing to death but 
not resulting in the underlying cause of death were listed on 
the death certificate as follows:  diabetes mellitus, severe 
sacral decubitus, T4 paraplegia, suprapubic catheterization 
secondary to neurogenic bladder, and status post abdominal 
aortic aneurysm.

4.  At the time of his death, the veteran had been granted 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991), as if he were service connected, for 
paraplegia, with a left above-the-knee amputation, with loss 
of anal and bladder control, evaluated as 100 percent 
disabling, effective from December 22, 1994, and granted 
compensation for secondary sacral decubitus ulcers, evaluated 
as 10 percent disabling, effective from December 22, 1994.

5.  In October 1998, a VA physician expressed the opinion 
that the veteran probably died of a massive pulmonary embolus 
which resulted in a cardiac arrhythmia and subsequent cardiac 
ischemia.  

6.  This physician indicated that the veteran's paraplegia 
and severe sacral decubitus ulcers necessitated him being on 
bed rest the majority of the time, and that this would be a 
major contributing factor to the development of the pulmonary 
embolus.


CONCLUSION OF LAW

A disability for which the veteran was receiving compensation 
materially and substantially contributed to cause the 
veteran's death.  38 U.S.C.A. §§ 1151, 1310 (West 1991); 
38 C.F.R. §§ 3.312, 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant, the veteran's surviving spouse, and 
her representative maintain that the disabilities for which 
the veteran was receiving compensation at the time of his 
death materially and substantially contributed to cause the 
veteran's death.  In essence, the appellant maintains that 
the veteran was granted compensation benefits for additional 
disability resulting from hospital treatment and surgery to 
repair an aortic aneurysm.  They contend that such additional 
disability for which he was receiving a 100 percent 
evaluation and special monthly compensation benefits led to 
his death.

                                                       
Background

The veteran was hospitalized in February 1987 for surgical 
repair of a large abdominal aneurysm.  Because of multiple 
complications, the veteran developed T9 myelopathy with 
paraplegia, with loss of bowel and bladder control, loss of 
blood supply to the lower extremities, requiring an above-
the-knee left leg amputation, chronic venous stasis and edema 
of the right lower extremity, and large sacral decubitus 
ulcers. 

In December 1995, the veteran reopened his claim for 
compensation benefits under 38 U.S.C.A. § 1151.

In a rating in October 1996, the regional office granted 
compensation benefits, as if the veteran were service 
connected, under 38 U.S.C.A. § 1151, for paraplegia with loss 
of anal and bladder control, with left above-the-knee 
amputation, secondary to the abdominal aortic aneurysm 
surgery, evaluated as 100 percent disabling, effective from 
December 22, 1994.  The regional office also granted 
secondary benefits for sacral decubitus ulcers, evaluated as 
10 percent disabling, effective from December 22, 1994.  
Further, the veteran was found entitled to additional special 
monthly compensation benefits.

A claim for service connection for the cause of the veteran's 
death was received from the appellant in November 1997.

A death certificate indicates that the veteran died in a VA 
hospital on September [redacted] 1997, and that the immediate cause 
of death was probable acute cardiac ischemia.  The death 
certificate indicates that other significant conditions 
contributing to death but not resulting in the underlying 
cause of death included:  diabetes mellitus, severe sacral 
decubitus, T4 paraplegia, suprapubic catheterization 
secondary to neurogenic bladder, status post abdominal aortic 
aneurysm.

A copy of the veteran's final period of hospitalization shows 
that he was hospitalized on September 8, 1997, for 
debridement and care of his worsening decubitus ulcers.  His 
past medical history included repair of an aortic aneurysm 
with resulting T4 paraplegia and left above-the-knee 
amputation.  He also developed, subsequently, diabetes 
mellitus, with a right above-the-knee amputation, and 
nonhealing sacral and buttock decubitus for which he had had 
several hospitalizations.

The final hospital summary shows that the veteran received 
treatment for the decubitus ulcers, and a spiking fever.  He 
was found in cardiac arrest in the early morning hours on 
September [redacted] 1997.  The family declined a request for an 
autopsy.

At a hearing before the Board sitting at Louisville, 
Kentucky, in November 1998, the appellant submitted a 
statement from the VA physician who signed the death 
certificate.  The appellant waived initial consideration of 
the statement by the regional office.  The VA physician 
indicated that, after review of the veteran's files, it was 
the physician's medical opinion that the veteran probably 
died as the result of a massive pulmonary embolus which 
resulted in a cardiac arrhythmia and subsequent cardiac 
ischemia.  The VA physician expressed the opinion that the 
veteran's paraplegia and severe sacral decubitus necessitated 
the veteran being on bed rest the majority of the time, which 
would be a major contributing factor to the development of 
the pulmonary embolus.

At the hearing before the Board, the appellant testified that 
another VA physician had told her that the veteran's various 
disabilities for which he received compensation contributed 
to his death.

Analysis

Although an injury or disease compensated under 38 U.S.C.A. 
§ 1151 is not a "service-connected" injury or disease, this 
provision, 38 U.S.C.A. § 1151, requires the VA to pay 
compensation in the same manner as if the disability were 
service connected.  The VA General Counsel has determined 
that the language and history of 38 U.S.C.A. § 1151 reflect a 
congressional intent that all disability and dependency and 
indemnity compensation benefits payable for service-connected 
disability shall also be payable for disability within the 
scope of 38 U.S.C.A. § 1151.  See VAOPGCPREC 100-90, 80-90, 
73-90, 12-86, 80-90, 8-97 (secondary service connection), and 
73-90 (paired extremity rule).

To establish entitlement to compensation for the cause of the 
veteran's death, the evidence must show that a service-
connected disability (or disability for which compensation is 
being paid under 38 U.S.C.A. § 1151) either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In determining 
whether such disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  Such disabilities or diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death.  38 C.F.R. § 3.312.

In this case, the physician who signed the death certificate, 
after reviewing the medical files, expressed a medical 
opinion to the effect that the veteran probably died of a 
massive pulmonary embolus which resulted in a cardiac 
arrhythmia and subsequent cardiac ischemia.  The physician 
expressed the opinion that the veteran's paraplegia and 
severe sacral decubitus for which he was receiving 
compensation had caused him to be on bed rest the majority of 
the time, which would have been a major contributing factor 
to the development of the pulmonary embolus.

The appellant has not contended that the disabilities which 
caused or contributed to cause the veteran's death were 
incurred in or aggravated in service.  Rather, the appellant 
has maintained that disabilities for which he was receiving 
compensation under 38 U.S.C.A. § 1151 contributed to cause 
the veteran's death.  The VA physician who signed the death 
certificate provided a medical opinion which supports the 
appellant's contentions.  There are no other medical opinions 
to the contrary.  The evidence establishes that the 
disabilities for which the veteran was receiving compensation 
under 38 U.S.C.A. § 1151 materially and substantially 
contributed to cause the veteran's death.  Consequently, the 
criteria have been met for entitlement to compensation for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1151, 1310; 
38 C.F.R. § 3.312.


ORDER

Entitlement to compensation for the cause of the veteran's 
death is established.  The benefit sought on appeal is 
granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

